IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-529

                                        No. COA21-398

                                      Filed 2 August 2022

     Forsyth County, No. 20 CVS 805

     VISIBLE PROPERTIES, LLC, Petitioner,

                  v.

     THE VILLAGE OF CLEMMONS, Respondent.


           Appeal by petitioner from order entered 23 December 2020 by Judge Eric

     Morgan in Forsyth County Superior Court. Heard in the Court of Appeals 23

     February 2022.


           Van Winkle, Buck, Wall, Starnes and Davis, P.A., by Craig D. Justus, Jonathan
           H. Dunlap, and Brian D. Gulden, for petitioner-appellant.

           Blanco Tackabery & Matamoros, P.A., by Elliot A. Fus and Chad A. Archer, for
           respondent-appellee.


           DIETZ, Judge.


¶1         Visible Properties, LLC wants to erect a digital billboard on property bordering

     a highway in Clemmons. The zoning board of adjustment denied Visible’s request on

     the ground that the zoning ordinances did not permit digital billboards. The trial

     court, on certiorari review, affirmed.

¶2         Our task on appeal is to determine if the zoning board and the trial court

     properly interpreted the language of the ordinances.
                        VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                         2022-NCCOA-529

                                        Opinion of the Court



¶3         This is not as easy as it sounds. Determining which zoning provisions apply

     requires so much cross-referencing it is almost dizzying. There is a general provision

     that permits off-premises signs such as billboards on the property at issue; a separate

     overlay district regulation that, by omission, does not permit off-premises signs on

     the property; and a sign-specific ordinance that permits off-premises signs on the

     property and states that it supersedes other regulations concerning signs. Then, there

     is a separate provision stating that, in the event of a conflict among different

     provisions, the most restrictive provision prevails.

¶4         Similarly, the zoning ordinances prohibit “moving and flashing signs” and

     “electronic message boards.” But, in light of the examples of “moving and flashing

     signs” in the ordinance, and the descriptions of billboards in other portions of the

     ordinance as either “signs” or “billboards” (not “message boards”), there are

     reasonable interpretations of these provisions that both cover the type of digital

     billboard proposed by Visible, and that do not.

¶5         In the end, we are guided by two overarching principles governing construction

     of zoning ordinances—first, that we should strive to harmonize provisions and avoid

     conflicts whenever possible; and second, that we should construe ambiguous

     provisions in favor of the free use of property. Applying those principles here, we hold

     that the sign-specific regulation controls the permissible locations of signs and

     permits Visible’s proposed billboard on the property. We further hold that the
                        VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                         2022-NCCOA-529

                                        Opinion of the Court



     prohibitions on “moving and flashing signs” and “electronic message boards” are open

     to multiple reasonable interpretations, are therefore ambiguous, and must be

     construed in favor of Visible’s proposed use of the property. We therefore reverse the

     trial court’s order and remand for entry of an order reversing the Board of

     Adjustment’s decision.

                               Facts and Procedural History

¶6         Visible Properties, LLC is a North Carolina company that owns and operates

     outdoor advertising signs and billboards throughout the state.

¶7         In June 2019, Visible applied to the Village of Clemmons for a zoning permit

     to construct a billboard with digital technology at 2558 Lewisville-Clemmons Road.

     The permit requested construction of a “10’ x 30’ Outdoor Advertising Structure with

     Digital changeable copy” that would be categorized as a “Ground (off premises

     freestanding)” sign. The proposed digital billboard would not contain any moving or

     scrolling text or images, nor any flashing lights or images, but would change the static

     image displayed on the billboard every six to eight seconds using digital technology.

¶8         Officials with the Village of Clemmons denied the permit on the grounds that

     “the structure is a ‘Sign, Ground (Off-Premises),’ which is not listed as a permitted

     use in the South Overlay District in which the Property is located” and that the

     structure is prohibited by the sign regulations regarding “moving and flashing signs”

     and “electronic message boards.”
                          VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                           2022-NCCOA-529

                                          Opinion of the Court



¶9           Visible appealed to the Clemmons Zoning Board of Adjustment. The Board met

       in December 2019 and conducted an evidentiary hearing where it considered the

       application materials, testimony, and evidence presented. In January 2020, the

       Board entered a written decision affirming the staff decision to reject Visible’s permit

       application. Visible petitioned for a writ of certiorari, which the trial court granted.

       In December 2020, the trial court affirmed the Board of Adjustment’s decision. Visible

       timely appealed.

                                              Analysis

¶ 10         Visible challenges the trial court’s legal determination that the proposed

       digital billboard was prohibited by various provisions of the zoning ordinances. In

       this type of administrative review, challenging the interpretation of zoning

       ordinances, the trial court sits as an appellate court and reviews this legal question

       de novo. Fort v. Cty. of Cumberland, 235 N.C. App. 541, 548, 761 S.E.2d 744, 749

       (2014). On appeal, this Court also applies a de novo standard of review and examines

       whether the trial court committed an “error of law in interpreting and applying the

       municipal ordinance.” Four Seasons Mgmt. Servs., Inc. v. Town of Wrightsville Beach,

       205 N.C. App. 65, 76, 695 S.E.2d 456, 463 (2010).

¶ 11         Zoning ordinances are interpreted “to ascertain and effectuate the intent of the

       legislative body.” Capricorn Equity Corp. v. Town of Chapel Hill, 334 N.C. 132, 138,

       431 S.E.2d 183, 187 (1993). “The rules applicable to the construction of statutes are
                          VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                           2022-NCCOA-529

                                          Opinion of the Court



       equally applicable to the construction of municipal ordinances.” Four Seasons Mgmt.

       Servs., 205 N.C. App. at 76, 695 S.E.2d at 463. But, as discussed in more detail below,

       when there is ambiguity in a zoning regulation, there is a special rule of construction

       requiring the ambiguous language to be “construed in favor of the free use of real

       property.” Morris Commc’ns Corp. v. City of Bessemer, 365 N.C. 152, 157, 712 S.E.2d

       868, 871 (2011).

          I.      Permitted uses at the property location

¶ 12           Visible first challenges the trial court’s determination that the zoning

       ordinances prohibited the use of off-premises signs on the property at issue in this

       case. Specifically, the trial court determined that a provision creating the “Lewisville

       Clemmons Road (South Overlay District)”—an overlay district in which this property

       is located—did not permit off-premises signs. Moreover, the trial court determined

       that, to the extent other provisions in the ordinances permitted off-premises signs on

       the property, the “Conflicting Provisions” section of the ordinances required the court

       to apply “the more restrictive limitation or requirements,” which in this case is the

       overlay district provision.

¶ 13           To address this argument, we must examine the series of use restrictions,

       corresponding tables, and numerous cross-references that address the use of off-

       premises signs on property within the Village of Clemmons.

¶ 14           We begin with the general provision of the ordinances governing permissible
                          VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                           2022-NCCOA-529

                                          Opinion of the Court



       uses of property. This general provision is found in Section B.2-4 and is titled

       “Permitted Uses.” The first section of this general provision is entitled “Table B.2.6”

       and explains that the corresponding table “displays the principal uses allowed in each

       zoning district and references use conditions.” Village of Clemmons, N.C., Unified

       Development Ordinances, § B.2-4.1 (UDO).

¶ 15         Table B.2.6 is included in the ordinances following this section. In a grid

       format, the table lists particular uses of property and then indicates whether that use

       is permitted in each zoning district.

¶ 16         Under the heading “Business and Personal Services” in Table B.2.6, there is

       an entry for “Signs, Off-Premises.” UDO, Table B.2.6. This entry indicates that off-

       premises signs generally are permissible in the zoning district in which this property

       is located. This entry in the table also references a separate use condition located in

       Section B.2-5.67. That subsection, titled “Signs, Off-Premises,” then cross-references

       another section, discussed below, stating that “All signs must comply with the

       provisions of Section B.3-2.” UDO, § B.2-5.67.

¶ 17         A later subsection of the ordinances states that these general provisions in

       Table B.2.6 may be subject to additional restrictions in other subsections, including

       two that are relevant to our analysis—a section governing overlay districts and the

       section, referenced above, governing signs:
                             VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                             2022-NCCOA-529

                                            Opinion of the Court



                        2-4.5 OTHER DEVELOPMENT REQUIREMENTS OF
                        THE ZONING ORDINANCE

                        (A) Additional Development Requirements. In addition to
                        the regulation of uses pursuant to Section B.2-4 and the
                        use conditions of Section B.2-5, the following additional
                        development requirements of this Ordinance may apply to
                        specific properties and situations.
                        ...
                        (2) Section B.2-1.6 Regulations for Overlay and Special
                        Purpose Districts
                        ...
                        (6) Section B.3-2 Sign Regulations

       Id. § B.2-4.5.

¶ 18          We begin with the first of these two additional development requirements,

       concerning overlay and special purpose districts. This provision creates a special

       district referred to as “Lewisville Clemmons Road (South Overlay District).” Id. § B.2-

       1.6(E). This overlay district includes the property at issue in this case.

¶ 19          In an introductory section titled “Vision,” this overlay district provision

       explains that it is intended “to promote the redevelopment of the area into a mixed

       use commercial/office/residential.” Id. § B.2-1.6(E)(A). This provision further explains

       that it is “intended to foster development that improves traffic/safety, intensifies land

       use and economic value, to promote a mix of uses, to enhance the livability of the

       area, to enhance pedestrian connections, parking conditions, and to foster high-

       quality buildings and public spaces that help create and sustain long-term economic
                           VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                           2022-NCCOA-529

                                          Opinion of the Court



       vitality.” Id.

¶ 20          Another provision in the Lewisville Clemmons Road (South Overlay District)

       section states that its “standards apply to sites (including principal and accessory

       buildings) that are within the Lewisville-Clemmons Road Corridor Overlay district

       unless otherwise specified herein, and apply to all permitted uses allowed within the

       district.” Id. § B.2-1.6(E)(C).

¶ 21          Finally, for purposes of this appeal, the operative provision of the Lewisville

       Clemmons Road (South Overlay District) section lists the permissible uses of property

       in the overlay district. Id. § B.2-1.6(E)(D). In a section titled “Permitted Uses,” the

       ordinance states that the “overlay district provisions apply to any base zoning district

       set forth in this chapter that exists within the defined overlay area.” Id.

¶ 22          The provision then includes a list of use categories corresponding to some (but

       not all) of the use categories listed in Table B.2.6, discussed above. Within those use

       categories, this provision again lists some, but not all, of the particular uses listed

       under those categories in Table B.2.6. Relevant to this case, the “Permitted Uses”

       provision includes the “Business and Personal Services” category. This is the use

       category from Table B.2.6 (the general use provision) that addressed the use of off-

       premises signs. In this more specific overlay provision, the Business and Personal

       Services category lists some uses contained in Table B.2.6 under that category

       heading, but does not list “Signs, Off-Premises” as a permitted use:
                          VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                           2022-NCCOA-529

                                          Opinion of the Court



                    The overlay district provisions apply to any base zoning
                    district set forth in this chapter that exists within the
                    defined overlay area. The following permitted uses are
                    allowed for this proposed geographic area by use category:
                    ...
                    3. Business and Personal Services. Banking and
                    Financial Services, Bed and Breakfast, Building
                    Contractors General, Car Wash, Funeral Home, Health
                    Services Misc., Hotel/Motel, Kennel, Medical Lab, Medical
                    Offices,       Motor        Vehicle,      Leasing/Rental,
                    Repair/Maintenance, Body/Paint Shop, Office Misc.,
                    Professional Office, Service Personal, Services, Business
                    A/B, Veterinary Services

       Id. § B.2-1.6(E)(D)(3).

¶ 23         Finally, we address the last, and most specific, of the relevant provisions—the

       additional development requirements contained in Section B.3-2 that govern signs.

       This provision contains lengthy rules specific to various forms of signs and lists their

       permitted uses and locations:

                    3-2 SIGN REGULATIONS

                    (B) Permitted Signs
                     ...
                    (2) Application of Table of Permitted Districts for
                    Signs. The following signs shall be permitted in the zoning
                    districts as indicated in Table B.3.6, and shall comply with
                    all regulations of the applicable district unless otherwise
                    regulated by specific regulations of this section.
                    ...
                    (C) Off-Premises Ground Signs

                    (1) Zoning Districts. Ground signs (off-premises) are
                    permitted only in the districts as shown in Table B.3.6 and
                           VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                          2022-NCCOA-529

                                         Opinion of the Court



                    only along designated roads which are not identified as
                    view corridors listed in Section B.3-2.1(C)(2).

                    (2) View Corridors. No off-premises sign shall be
                    permitted in any view corridor as described below [Table
                    B.3.7 titled “View Corridors”] and shown on the View
                    Corridor Map located in the office of the Planning Board.

       Id. § B.3-2.1(B)(2), (C) (emphasis added).

¶ 24         Importantly, this sign provision operates differently from other portions of the

       ordinances governing uses of property. Specifically, as the emphasized language

       above indicates, this sign provision contains its own, more specific restrictions for

       where signs may be located and states that these more specific restrictions, where

       applicable, supersede other portions of the ordinances.

¶ 25         These more specific restrictions take two forms relevant to this case. First,

       Table B.3.6, which accompanies and is referenced by this “Sign Regulations”

       ordinance, includes a category for “Off-Premises Signs” and indicates that off-

       premises signs are permitted only in specific zoning districts. The property at issue

       in this case is located in a zoning district where off-premises signs are permitted

       under this table.

¶ 26         Second, Table B.3.7, which also accompanies and is referenced by this “Sign

       Regulations” ordinance, contains a list of the “view corridors” mentioned in this

       subsection of the ordinance. These view corridors are specific areas of various streets

       and highways where off-premises signs are prohibited despite otherwise being
                          VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                           2022-NCCOA-529

                                          Opinion of the Court



       permitted in the more general table, Table B.3.6. Importantly, there are portions of

       Lewisville-Clemmons Road, on which this property is located, that are in these view

       corridors. But this particular property is not in a view corridor and thus off-premises

       signs are permitted on the property under both Table B.3.6 and Table B.3.7.

¶ 27         After walking through this dizzying sequence of provisions, tables, and

       internal cross-refences, we are left with this: A general provision that permits off-

       premises signs on this property; a more specific overlay provision that supersedes the

       general (or “base zoning district”) regulations and, by omission, does not permit off-

       premises signs on this property; and an even more specific sign provision that permits

       off-premises signs on this property and further states that, where something is

       ”regulated by specific regulations of this section” those specific regulations supersede

       other regulations of the applicable district.

¶ 28         In defending the Board of Adjustment’s ruling, the Village of Clemmons

       contends that the overlay district provision should control because, at best, these

       three provisions are conflicting. The Village points to a separate section of the zoning

       ordinances establishing a rule of construction for conflicting provisions. It provides

       that where “a conflict exists between any limitations or requirements in this

       Ordinance, the more restrictive limitation or requirements shall prevail.” Id. § B.1-

       7.1. Thus, the Village argues, the conflict between these provisions must be resolved

       by applying the most restrictive zoning requirements within the conflicting
                          VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                           2022-NCCOA-529

                                          Opinion of the Court



       provisions, which is the overlay district provision that prohibits off-premises signs on

       the property.

¶ 29         We agree that our State’s case law approves of this sort of rule-of-construction

       language and that, if we determined there is a conflict among different provisions of

       the ordinance, we must apply this rule of construction in favor of the most restrictive

       provision. See Westminster Homes Inc. v. Town of Cary, 354 N.C. 298, 305–06, 554

       S.E.2d 634, 639 (2001).

¶ 30         But we cannot reach that step unless we first determine that there is a conflict.

       And, in examining that question, we are guided by two common law principles

       governing interpretation of zoning ordinances. First, when interpreting provisions of

       a law that are all part of the same regulatory scheme, we should strive to find a

       reasonable interpretation “so as to harmonize them” rather than interpreting them

       to create an irreconcilable conflict. McIntyre v. McIntyre, 341 N.C. 629, 634, 461

       S.E.2d 745, 749 (1995). In other words, even in the presence of this conflicting

       provisions criteria in the ordinances, we will first seek a reasonable interpretation

       that has no internal conflicts because we must presume that the drafters would not

       intend to create regulations that are internally inconsistent and conflicting. See

       Taylor v. Robinson, 131 N.C. App. 337, 338–39, 508 S.E.2d 289, 291 (1998).

¶ 31         Second, when interpreting zoning regulations, which are “in derogation of

       common law rights,” and faced with more than one reasonable interpretation of the
                          VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                            2022-NCCOA-529

                                           Opinion of the Court



       regulations, we should choose the reasonable interpretation that favors “the free use

       of property.” Cumulus Broad., LLC v. Hoke Cty. Bd. of Comm’rs, 180 N.C. App. 424,

       427, 638 S.E.2d 12, 15 (2006).

¶ 32         With these common law principles in mind, we hold that there is a reasonable

       interpretation of these provisions that harmonizes them to avoid conflicts. We adopt

       that interpretation, consistent with the principle that laws should not be construed

       to be conflicting when there is a reasonable interpretation that contains no internal

       conflicts. McIntyre, 341 N.C. at 634, 461 S.E.2d at 749. Under that interpretation, the

       specific, express limitation on off-premises signs contained in the Sign Regulations

       portion of the ordinance supersedes the other two ordinances and controls the use of

       off-premises signs on this property. UDO § B.3-2.1. This is so both because these sign-

       specific rules directly apply to the use at issue and because these sign-specific rules

       state that other zoning restrictions do not apply if the use is “regulated by specific

       regulations of this section.” Id.

¶ 33         Under these sign-specific regulations, off-premises signs are permitted at the

       property on which Visible desires to install its digital billboard. We therefore reject

       the Village of Clemmons’s argument and hold that the trial court erred by affirming

       the Board of Adjustment’s determination that the off-premises sign was precluded by

       the zoning regulations in the Lewisville Clemmons Road (South Overlay District)

       provision.
                           VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                            2022-NCCOA-529

                                           Opinion of the Court



          II.      Prohibited signs regulation

¶ 34            We next turn to the alternative ground on which the Board of Adjustment

       relied, concerning the permissible types of off-premises signs.

¶ 35            Visible applied for approval of a digital billboard described as an “outdoor

       advertising structure with digital changeable copy.” The digital billboard would

       display a static image like a traditional billboard, without any moving or scrolling

       images, video, blinking or flashing lights, or other animation. But, unlike a

       traditional billboard, the static image displayed on the billboard would change every

       six to eight seconds to a different image. Thus, the digital billboard would be capable

       of rotating through a series of different images over time.

¶ 36            The Village of Clemmons contends that this type of digital billboard is

       prohibited by two provisions of the Sign Regulations section of the ordinance, one

       addressing “Moving and Flashing Signs” and the other addressing “Electronic

       message boards.” These two prohibitions are found in Section B.3-2.1(A)(3) of the

       Village’s zoning ordinances:

                      3-2.1 SIGN REGULATIONS

                      (A) General Requirements
                      ...
                      (3) Prohibited Signs. The following signs or use of signs
                      is prohibited.

                      (a) Flashing Lights. Signs displaying intermittent or
                      flashing lights similar to those used in governmental traffic
                         VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                           2022-NCCOA-529

                                          Opinion of the Court



                    signals or used by police, fire, ambulance, or other
                    emergency vehicles.

                    (b) Use of Warning Words or Symbology. Signs using the
                    words stop, danger, or any other word, phrase, symbol, or
                    character similar to terms used in a public safety warning
                    or traffic signs.

                    (c) Temporary, Nonpermanent Signs. Temporary,
                    nonpermanent signs, including over-head streamers, are
                    not permitted in any zoning district, unless otherwise
                    specified in these regulations.

                    (d) Moving and Flashing Signs (excludes electronic time,
                    temperature, and electronic fuel pricing). Moving and
                    flashing signs, excluding electronic time, temperature, and
                    message signs, are not permitted in any zoning district.
                    This includes pennants, streamers, banners, spinners,
                    propellers, discs, any other moving objects; strings of lights
                    outlining sales areas, architectural features, or property
                    lines; beacons, spots, searchlights, or reflectors visible from
                    adjacent property or rights-of-way.

                    (e) Exterior exposed neon signs are prohibited.

                    (f) Electronic message boards are prohibited.

       UDO, § B.3-2.1(A)(3) (emphasis added).

¶ 37         As noted above, when interpreting these provisions, we apply the same

       principles of construction used to interpret statutes. Morris Commc’ns Corp., 365

       N.C. at 157, 712 S.E.2d at 872. The terms “Moving and Flashing Signs” and

       “Electronic message boards” are not given special definitions in the ordinance and we

       therefore assume that the drafters “intended to give them their ordinary meaning
                          VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                          2022-NCCOA-529

                                         Opinion of the Court



       determined according to the context in which those words are ordinarily used.” Id.

¶ 38         We begin with the provision addressing “Moving and Flashing Signs.” The

       parties present two fully contradictory interpretations of this provision, both based

       on what (in that party’s view) is the plain and ordinary meaning of the words used in

       the provision. The Village of Clemmons contends that Visible’s digital billboard

       unquestionably is a “Moving and Flashing Sign” because the static image would

       change frequently and thus, by its nature, “moves” in the sense that the image

       displayed on the sign changes to something else.

¶ 39         The Village also argues that this is the only logical interpretation of the

       provision, in light of the exclusion of electronic time, temperature, and message

       boards contained in the provision, because if “moving and flashing” only referred to

       “scrolling text, animation or blinking like ‘Rudolph’s nose’” and not “a sign that

       electronically changes its content on a periodic basis,” then there would be no need to

       separately exclude electronic time, temperature, and message signs—signs that, like

       digital billboards, typically do not move or flash, but instead change their image over

       time to reflect the updated information.

¶ 40         There are a number of problems with the Village’s argument. First, in ordinary

       English usage, moving means “marked by or capable of movement” and flashing

       means “to give off light suddenly or in transient bursts.” Merriam-Webster’s Collegiate

       Dictionary (11th ed. 2003). Neither of these adjectives squarely describe Visible’s
                           VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                            2022-NCCOA-529

                                           Opinion of the Court



       proposed digital billboard, which is not capable of movement and has no sudden or

       transient display of lights.

¶ 41           Second, the exclusion of “electronic time, temperature, and message signs”

       does not compel an interpretation that includes digital billboards within the

       definition of moving and flashing signs. Likewise, a contrary interpretation does not

       render this exclusion superfluous. After all, there could be categories of electronic

       time, temperature, and message signs that have images in motion (a ticking clock) or

       are flashing (an electronic sign flashing the phrase “slow down”) that the drafters

       reasonably intended to exempt from this prohibition.

¶ 42           Indeed, another provision in the sign ordinances permits “electronic digital fuel

       pricing” signs at convenience stores but states that “electronic prices shall not be

       allowed to flash, blink or move at any time.” UDO, § B.3-2.1(G)(3). Notably, this

       provision recognizes that the terms “moving” and “changing” are different, because

       the provision then explains that the “digital technology shall solely be used to display

       the numerical price of fuel and shall only be changed when the price of fuel is

       modified.” Id. (emphasis added). This demonstrates that the drafters understood

       some electronic signs can contain moving or flashing features and that “moving” or

       “flashing” is this context is not the same as the information on the sign changing over

       time.

¶ 43           Finally, there are specific examples listed after the general term “Moving and
                          VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                           2022-NCCOA-529

                                          Opinion of the Court



       Flashing Signs” and all of these examples—things such as pennants, banners,

       spinners, beacons, spotlights, and searchlights—are capable of either physically

       moving or shining light in a sudden or intermittent way. This reinforces the notion

       that the words “moving” and “flashing” are used in their ordinary meaning. See

       Jeffries v. Cty. of Harnett, 259 N.C. App. 473, 493, 817 S.E.2d 36, 49 (2018).

¶ 44         To be sure, we are not suggesting that it is unreasonable to interpret the

       prohibition on “Moving and Flashing Signs” as applying to a digital billboard like the

       one proposed by Visible. But that interpretation is not the only reasonable one.

       Visible also asserts an alternative, reasonable interpretation of this provision—one

       in which a digital billboard capable of changing its static image is not considered a

       moving or flashing sign and instead, in ordinary English usage, would be described

       as something else, such as a digital sign or electronic sign, or perhaps, more

       specifically, a digital or electronic sign capable of changing the information displayed

       over time.

¶ 45         When there are two or more reasonable interpretations of a law, the law is

       ambiguous. JVC Enters., LLC v. City of Concord, 376 N.C. 782, 2021-NCSC-14, ¶ 10.

       And, as discussed above, when that ambiguous law is a zoning regulation, we should

       adopt the reasonable interpretation that favors “the free use of property.” Cumulus

       Broad., 180 N.C. App. at 427, 638 S.E.2d at 15. Accordingly, we reject the Village of

       Clemmons’s argument and hold that the trial court erred by affirming the Board of
                          VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                          2022-NCCOA-529

                                         Opinion of the Court



       Adjustment’s determination that the proposed digital billboard was prohibited

       because it unambiguously fell within the definition of a “Moving and Flashing Sign”

       under the zoning ordinances.

¶ 46         We next turn to the provision prohibiting “Electronic message boards.” Again,

       the phrase “Electronic message board” is not defined in the ordinance. And unlike the

       prohibition on “Moving and Flashing Signs,” this provision contains no explanatory

       context. The Village of Clemmons correctly contends that Visible’s proposed digital

       billboard is “electronic.” The Village also correctly asserts that the ordinary meaning

       of a “message board” is a “a board or sign on which messages or notices are displayed.”

       Merriam-Webster’s Collegiate Dictionary (11th ed. 2003). Combining these two

       definitions, the Village asserts that any electronic sign displaying any form of

       message—including any form of electronic billboard—unambiguously fits the

       definition of an “Electronic message board.”

¶ 47         There are several problems with this argument. First, the ordinance contains

       a definition of the word “sign.” That definition is essentially the same as this broad

       definition of message board advanced by the Village:

                    SIGN. Any form of publicity which is visible from any
                    public way, directing attention to an individual, business,
                    commodity, service, activity, or product, by means of words,
                    lettering, parts of letters, figures, numerals, phrases,
                    sentences, emblems, devices, designs, trade names or
                    trademarks, or other pictorial matter designed to convey
                    such information . . .
                          VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                          2022-NCCOA-529

                                         Opinion of the Court




       UDO, § A.1-3.

¶ 48         Throughout the zoning ordinances, a board on which a message is displayed is

       consistently referred to as a “sign” or a “billboard.” See generally, UDO, § A.1-3

       (defining “sign”); UDO, § B.2-5.70 (prohibiting “signs” and “billboards” on

       transmission towers); UDO, § B.3-2.1 (providing use criteria for “off-premises signs”).

       Thus, if the intent of this provision was to prohibit all digital signs and billboards,

       one would expect the drafters to use the term “sign” or “billboard,” not a separate

       term—“message board”—that is undefined and appears nowhere else in the

       ordinance.

¶ 49         Moreover, in ordinary English usage, one would not look at a looming roadside

       billboard and describe it as a “message board.” It is a sign or a billboard. Similarly,

       in ordinary usage, there is a narrower category of signs that could be described as

       “electronic message boards”—things such as the mobile electronic signs seen near

       road construction, or the digital message boards often affixed beneath a business’s

       name or logo and listing business hours or product offerings. Visible included an

       example of this type of electronic message board in the record. In ordinary English

       usage, one would not describe these types of electronic message boards as

       “billboards.”

¶ 50         Simply put, this provision, too, has more than one reasonable interpretation.
                         VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                          2022-NCCOA-529

                                         Opinion of the Court



       It is ambiguous. As with the “Moving and Flashing Signs” provision, we must resolve

       this ambiguity in favor of the reasonable interpretation that permits the free use of

       property. Cumulus Broad., 180 N.C. App. at 427, 638 S.E.2d at 15. Accordingly, we

       again reject the Village of Clemmons’s argument and hold that the trial court erred

       by affirming the Board of Adjustment’s determination that the proposed digital

       billboard was prohibited because it unambiguously fell within the definition of an

       “Electronic message board” under the zoning ordinances.

¶ 51         We conclude by noting that our holding today does not impact the authority of

       municipalities, through zoning ordinances, to restrict or prohibit digital billboards

       like the one proposed by Visible. But the drafters of zoning ordinances that restrict

       property rights have a responsibility to provide clear rules on which property owners

       can rely. This is so because zoning regulations are not intended to be a system of

       murky, ambiguous rules where the permitted uses of property ultimately depend on

       the interpretive discretion of government bureaucrats.

¶ 52         Here, for example, the zoning ordinances could include a prohibition on “digital

       billboards” or “electronic billboards,” terms that are widely used and readily

       understood, or more specifically prohibit digital or electronic billboards that change

       the displayed information over time. Similarly, the ordinances could include within

       the overlay district regulations a statement that those rules supersede any other

       regulations otherwise applicable within the overlay district, including the sign
                          VISIBLE PROPS., LLC V. THE VILL. OF CLEMMONS

                                           2022-NCCOA-529

                                          Opinion of the Court



       regulations.

¶ 53         The convoluted, conflicting, ambiguous provisions at issue in this case did not

       do so and instead yielded competing reasonable interpretations. When that occurs,

       we will resolve this interpretive competition in favor of the free use of property.

                                            Conclusion

¶ 54         We reverse the trial court’s order and remand this matter for entry of an order

       reversing the Board of Adjustment’s decision.

             REVERSED AND REMANDED.

             Judges DILLON and GRIFFIN concur.